Citation Nr: 1758133	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  05-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee retropatellar arthralgia with ligament laxity, for the period prior to July 27, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability with mild degenerative arthritis, for the period prior to July 27, 2011.

3.  Entitlement to an evaluation in excess of 30 percent from September 1, 2012 to April 4, 2017, and 60 percent from April 4, 2017, for a post-operative right knee total arthroplasty.

4.  Entitlement to an evaluation in excess of 10 percent prior to April 8, 2008, and in excess of 30 percent from June 1, 2008, for left knee retropatellar arthralgia with ligament instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In an October 2008 decision, the Board denied evaluations in excess of 10 percent for the Veteran's separately rated right knee disabilities (mild degenerative arthritis of the right knee with retropatellar arthralgia and ligament laxity) and remanded his claim for an increased rating for a left knee disability (left knee retropatellar arthralgia with ligament instability).  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated August 2009, the Court granted a Joint Motion for Partial Remand vacating the October 2008 denial of the Veteran's right knee claims and remanding those claims to the Board for further consideration.  The Board, in turn, remanded those claims to the RO for additional development in compliance with the terms of the joint motion.  The claim was again before the Board in August 2012, at which time the Board remanded it for additional development.  

In February 2017, the Board remanded the Veteran's claims for additional development.

In an April 2017 rating decision, the Board in part granted an increased evaluation of post-operative right total knee arthroplasty, which was 30 percent disabling, to 60 percent effective April 4, 2017.  However, since this increase did not constitute a full grant of the benefit sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Under Diagnostic Code 5055, ratings for prosthetic replacement of the knee joint are 100 percent disabling for one year following implantation of the prosthesis, and then are rated at a minimum of 30 percent and a maximum of 60 percent depending on the severity of the residuals.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

In February 2017, the Board remanded the Veteran's claims for additional development.  The Board remand required the Veteran to be afforded a VA knee examination that determined the current severity of his post-operative right total knee arthroplasty and left knee retropatellar arthralgia.  The Veteran was sent a development letter, VA treatment letters were requested, and the Veteran was afforded a new VA knee examination.   

The February 2017 VA remand directives specifically requested testing in passive and active range of motion.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, a remand is necessary to obtain a VA examination that complies with the February 2017 remand directives.


In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, aside from the necessity to comply with Stegall, the April 2017 VA examination also does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded a new VA left and right knee examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.  

The Board also notes that related to its duty to assist, in February 2017, the AOJ contacted the Veteran, via letter, and requested releases to obtain for any/all private physician(s) he has received treatment from, not currently of record, for a post-operative right total knee arthroplasty.  As his representative acknowledged in the October 2017 Informal Hearing Presentation (IHP), it does not appear that a response has been received to date.  Of note, during the April 2017 VA examination, the examiner noted a review of the records included private treatment records dated in March 2016 from Dr. H. that discussed a need to exchange some of the components of the right total knee replacement, although the Veteran informed the examiner the surgery had not taken place.  In accordance with the spirit of the February 2017 remand, the Veteran will be afforded another opportunity to submit additional private medical records.

Finally, the Board notes that in maintaining consistency with its February 2017 remand, the time period prior April 8, 2008 currently rated at 10 percent for a left knee disability will also be remanded.  The Board previously held in the February 2017 remand that the Board cannot exclude the possibility that this evidentiary development could lead to findings relevant to the earlier, lower evaluations.  In following its previous approach, the Board will once again defer a determination on the propriety of the earlier 10 percent evaluations until all necessary development is completed.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain updated VA and any private treatment records, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of his right knee retropatellar arthralgia with ligament laxity post-operative, right total knee arthroplasty, and left knee retropatellar arthraligia.  The VA examiner should review the claims file in conjunction with the examination.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the left and right knees.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

All opinions must be supported by a rationale.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

